Exhibit 10.4

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”), is made as of this 22nd day of March,
2007, by and between THE PROVIDENCE SERVICE CORPORATION, a Delaware corporation,
with its corporate headquarters located at 620 N. Craycroft, Tucson, AZ, its
successors and assigns (hereinafter collectively referred to as “Company”), and
CRAIG A. NORRIS, an individual residing at 8825 N. Scenic Drive, Tucson,
AZ 85743 (“Employee”).

BACKGROUND

WHEREAS, Employee is currently employed by the Company as its Chief Operating
Officer (“COO”); and

WHEREAS, the Company desires to continue to employ Employee, and Employee
desires to continue to be employed by the Company, all upon the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the facts, mutual promises, and covenants
contained herein and intending to be legally bound hereby, the parties hereto
agree as follows:

1. Employment. The Company hereby employs Employee and Employee hereby accepts
employment by the Company, for the period set forth in Section 3 below and upon
the terms and conditions set forth in this Agreement, subject to earlier
termination pursuant to Section 6 below.

2. Office and Duties.

(a) During the term of this Agreement, Employee shall serve as COO of the
Company, and shall report directly to the Chief Executive Officer (“CEO”), and
be subject to the CEO’s supervision, control and direction. Employee shall also
serve on the Company’s Board of Directors (“Board”) as may be requested from
time to time.

(b) In his capacity as COO of the Company, Employee shall have such authority,
perform such duties, discharge such responsibilities and render such services as
are customary to, and consistent with his position, subject to the authority and
direction of CEO, and shall perform such additional duties and responsibilities
as may be from time to time assigned to him by the CEO and the Board.

(c) The Employee shall render his services diligently, faithfully and to the
best of his ability, and shall devote substantially all of his working time,
energy, skill and best efforts to the performance of his duties hereunder, in a
manner that will further the business and interests of the Company.

(d) During the term of this Agreement, Employee shall not be engaged in any
business activity which, in the reasonable judgment of the CEO and the Board,
conflicts with Employee’s duties hereunder, whether or not such activity is
pursued for pecuniary advantage.

 

Page 1 of 15



--------------------------------------------------------------------------------

3. Term. This Agreement shall be effective for a term of three (3) years
(“Term”) commencing on March 22, 2007 (“Effective Date”), and if not previously
terminated in accordance with the terms of this Agreement, the Term shall end
three (3) years later. The Term shall be automatically extended and renewed for
a period of one (1) year from the end of the Term (“Renewal Date”) unless either
the Company or Employee shall give written notice of non-renewal to the other
party prior at least six (6) months prior to the end of the Term, in which event
this Agreement shall terminate at the end of the Term. Subject to the
termination provisions contained herein, if this Agreement is renewed on the
Renewal Date for an additional one (1) year period, it will automatically be
renewed on the anniversary of the Renewal Date and each subsequent year
thereafter (the “Annual Renewal Date”) for a period of one (1) year , unless
either party gives written notice of non-renewal to the other party at least six
(6) months prior to any Annual Renewal Date, in which case the Agreement will
terminate on the Annual Renewal Date immediately following such notice.

4. Compensation.

(a) Base Salary. In consideration of the services rendered by Employee to the
Company during the term hereof, Employee shall receive an annual base salary of
Two Hundred Sixty-Five Thousand and 00/100 Dollars ($265,000.00) (“Base
Salary”), payable in equal periodic installments in accordance with the
Company’s regular payroll practices in effect from time to time. Employee’s Base
Salary shall be reviewed at least annually by the CEO and the Board and/or a
committee of the Board which has been delegated responsibility for employee
compensation matters (such committee to be referred to herein as the
“Compensation Committee”) in accordance with the compensation policies and
guidelines of the Company, and may be modified as a result of such review at the
sole discretion of the Board and/or the Compensation Committee.

(b) Bonus Plans/Incentive Compensation Programs. In addition to Base Salary,
during the Term, Employee shall be eligible to participate in any bonus plans or
incentive compensation programs, if any, as may be in effect from time to time,
at a level consistent with his position and with the Company’s then current
policies and practices (“Bonus”).

(c) Benefits. During the Term, Employee also shall be entitled to participate in
all fringe benefits, if any, as may be in effect from time to time which are
generally available to the Company’s senior executive officers, and such other
fringe benefits as the Board and/or Compensation Committee shall deem
appropriate, subject to eligibility requirements thereof (collectively, the
“Benefits”).

(d) Vacation. During the Term, Employee shall be entitled to the number of paid
vacation days in each calendar year as determined by the Company from time to
time for its senior executive officers. Vacation days which are not used during
any calendar year may not be accrued or carried-over to the next year, nor shall
Employee be entitled to compensation for unused vacation days.

(e) Business Expenses. During the Term, the Company shall pay or reimburse
Employee for all reasonable expenses incurred or paid by Employee in the

 

Page 2 of 15



--------------------------------------------------------------------------------

performance of Employee’s duties hereunder, upon timely presentation of expense
statements or vouchers and such other information as the Company may reasonably
require and in accordance with the generally applicable policies and practices
of the Company.

(f) Withholding. All payments made pursuant to this Agreement shall be subject
to such withholding taxes as may be required by any applicable law.

5. Representations of Employee. Employee represents to the Company that:
(a) there are no restrictions, agreements or understandings whatsoever to which
Employee is a party that would prevent, or make unlawful, his execution of this
Agreement and his employment hereunder; (b) his execution of this Agreement and
his employment hereunder shall not constitute a breach of any contract,
agreement or understanding, oral or written, to which he is a party, or by which
he is bound; and (c) he is of full capacity, free and able to execute this
Agreement and to enter into this Agreement with the Company.

6. Termination. This Agreement and Employee’s employment hereunder shall
continue until terminated as provided herein. Upon termination of this Agreement
and Employee’s employment hereunder, Employee shall immediately resign his
position as a member of the Company’s Board if he is serving in such capacity.

(a) Termination by Company for Cause. The Company shall have the right to
terminate this Agreement and his employment hereunder at any time for “Cause”.
For purposes of this Agreement, the term “Cause” shall mean the following:

(i) Employee commits fraud or theft against the Company or any of its
subsidiaries, affiliates, joint ventures and related organizations, including
any entity managed by the Company (collectively referred to as “Affiliates”), or
is indicted, convicted of, or pleads guilty or nolo contendere to, a felony; or

(ii) In carrying out his duties hereunder, the Employee engages in conduct that
constitutes gross neglect or willful misconduct and that results, in either
case, in material economic harm to the Company or its Affiliates; or

(iii) Employee materially breaches any provision of this Agreement (including
but not limited to the restrictive covenants contained in Paragraph 8 below) or
breaches any fiduciary duty or duty of loyalty owed to the Company or its
Affiliates, and such breach continues uncured for a period 10 days after written
notice from the Company to the Employee specifying the failure, refusal, or
violation and the Company’s intention to terminate the Term for Cause; or

(iv) Employee engages in conduct tending to bring the Company or its Affiliates
into public disgrace; or

(v) Employee repeatedly neglects or refuses to perform duties or
responsibilities as directed by the CEO, the Board or any executive committee
established by the Board, or violates any express direction of any lawful rule
or regulation established by the Company or the Board or any committee
established by the Board which is consistent with the

 

Page 3 of 15



--------------------------------------------------------------------------------

scope of Employee’s duties under this Agreement, and such failure, refusal, or
violation continues uncured for a period 10 days after written notice from the
Company to Employee specifying the failure, refusal, or violation and the
Company’s intention to terminate this Agreement for Cause; or

(vi) Employee commits any acts or omissions resulting in or intended to result
in direct material personal gain to the Employee at the expense of the Company
or its Affiliates; or

(vii) Employee materially compromises trade secrets or other confidential and
proprietary information of the Company or its Affiliates.

“Cause” shall not include a bona fide disagreement over a corporate policy, so
long as Employee does not willfully violate on a continuing basis specific
written directions from the CEO, the Board or any executive committee of the
Board, which directions are consistent with the provisions of this Agreement.
Action or inaction by Employee shall not be considered “willful” unless done or
omitted by him intentionally and without his reasonable belief that his action
or inaction was in the best interests of the Company or its Affiliates, and
shall not include failure to act by reason of total or partial incapacity due to
physical or mental illness.

(b) Termination by Company upon the Death or Disability of Employee. The Company
shall have the right to terminate this Agreement and Employee’s employment
hereunder at any time upon the death or Disability of Employee. The term,
“Disability”, as used herein, means any physical or mental illness, disability
or incapacity which prevents Employee from performing the essential functions of
his job, with or without reasonable accommodations, hereunder for a period of
not less than one hundred fifty (150) consecutive days or for an aggregate of
one hundred eighty (180) days during any period of twelve (12) consecutive
months. Periods where Employee can perform the essential functions of his job
with a reasonable accommodation shall not be included in the determination of a
Disability hereunder. During any period of Disability, Employee agrees to submit
to reasonable medical examinations upon the reasonable request, and at the
expense, of the Company.

(c) Termination By Company Without Cause. The Company shall have the right to
terminate this Agreement and Employee’s employment hereunder at any time without
Cause and/or without the occurrence of Employee’s death or Disability upon
thirty (30) days written notice to Employee. The effective date of such
termination shall be after the completion of the thirty (30) day notice period.

(d) Termination By Employee For Good Reason. Employee shall have the right to
terminate this Agreement and his employment hereunder at any time during the
Term of this Agreement for “Good Reason” upon sixty (60) days prior written
notice to the Company’s Board. The effective date of such termination shall be
after the completion of the sixty (60) day notice period. For purposes of this
Agreement, “Good Reason” shall mean any of the following:

(i) the assignment to Employee by the Company of any duties inconsistent with
Employee’s status with the Company or a substantial alteration in the nature or

 

Page 4 of 15



--------------------------------------------------------------------------------

status of Employee’s responsibilities from those in effect on the Effective Date
hereof, or a reduction in Employee’s titles or offices as in effect on the
Effective Date hereof, except in connection with the termination of his
employment for Cause or Disability or as a result of Employee’s death, or by
Employee other than for Good Reason, or the Company’s establishment of a new
office to which Employee may be asked to report, or the Company’s hiring of a
President or other officer which may result in the reassignment of some of
Employee’s duties to someone in the Company below the level of Employee.

(ii) a reduction by the Company in Employee’s Base Salary as in effect on the
Effective Date or as the same may be increased from time to time during the term
of this Agreement;

(iii) the relocation of Employee to a Company office located more than ninety
(90) miles from Tucson, Arizona; or

(iv) any material breach by the Company of a material term or provision
contained in this Agreement, which breach is not cured within thirty (30) days
following the receipt by the Board of written notice of such breach.

(v) the Company gives Employee proper notice in accordance with Section 3 above
that the Agreement will not be extended or renewed for an additional one
(1) year period from the end of the Term or from the end of any subsequent
Annual Renewal Date.

(e) Termination by Employee for Other than Good Reason. If Employee shall desire
to terminate his employment hereunder for other than Good Reason, he shall first
give the Company not less than ninety (90) days prior written notice of
termination. Upon a termination of Employee’s employment with the Company under
this Section 6(e), the effective date of termination shall be the date set forth
in employee’s resignation notice (assuming such date is in compliance with the
notice provisions of this Section 6(e)) or an earlier date after the Company’s
receipt of such notice as determined by the Company, in its sole discretion, but
not earlier than the date on which the Company learned of Employee’s decision to
terminate his employment for other than Good Reason.

(f) Notice of Termination. Any termination, except for death, pursuant to this
Section 6 shall be communicated by a Notice of Termination. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate those specific termination provisions in this Agreement relied upon and
which sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Employee’s employment under the
provisions so indicated. The Notice of Termination shall also set forth that
Employee’s employment is terminated and be delivered in accordance with the
terms of this Agreement.

Notwithstanding anything to the contrary set forth herein, the provisions of
Sections 8, 9 and 10 shall survive the end of the Term, the non-renewal of the
Agreement, and/or the termination of Employee’s employment hereunder for any
reason, and shall remain in full force and effect thereafter.

 

Page 5 of 15



--------------------------------------------------------------------------------

7. Payments Upon Termination and Change in Control.

(a) Termination for Cause. In the event Employee’s employment hereunder is
terminated for Cause, all of Employee’s rights to his Base Salary, Benefits and
Bonus, if any, shall immediately terminate as of the date of such termination,
except that Employee shall be entitled to any earned and unpaid portion of his
Base Salary and accrued Benefits up to the date of termination, less all
deductions or offsets for amounts owed by Employee to the Company. Employee
shall not be entitled to any Bonus, prorated or otherwise. The Company shall
have no further obligations to Employee under the Agreement.

(b) Termination Due to Death or Disability. In the event Employee’s employment
hereunder is terminated due to his death or Disability, all of Employee’s rights
to his Base Salary, Benefits and Bonus, if any, shall immediately terminate as
of the date of such termination, except that Employee (or, in the event that
Employee’s employment hereunder is terminated due to Employee’s death,
Employee’s heirs, personal representative or estate) shall be entitled to any
earned and unpaid portion of his Base Salary and accrued Benefits up to the date
of termination less all deductions or offsets for amounts owed by Employee to
the Company, and any accrued Bonus prorated through the date of termination.
Subject to the provisions of the applicable Company stock option plan, should
Employee’s death occur within one (1) year following his termination for
Disability, but prior to his exercise of any options vested at the date of
termination, Employee’s estate shall be entitled to exercise Employee’s options
for the remainder of the one (1) year period. The Company shall have no further
obligations to Employee under the Agreement.

(c) Termination By Company Without Cause or By Employee For Good Reason. If the
Company terminates Employee’s employment other than for Cause or the occurrence
of Employee’s death or Disability, or if Employee terminates his employment for
Good Reason, Employee shall be entitled to receive severance in the gross amount
of one and one half (1 1/2) times his Base Salary in effect at the time of
termination (so long as Employee is not in breach of this Agreement) (“Severance
Payment”), provided that Employee executes, and does not revoke, a General
Release of all claims relating to his employment and termination from employment
in a form provided by the Company. Subject to Section 9 hereof, the Severance
Payment shall be made to the Employee in a lump sum payment, minus appropriate
tax and other withholdings, ten (10) days after the General Release is executed
by Employee and returned and received by the Company, provided Employee does not
revoke the General Release. Employee understands that should he fail or refuse
to execute the General Release provided by the Company, or revoke such General
Release, he shall not be entitled to the Severance Payment under this section.
The Company shall have no further obligations to Employee under the Agreement.

(d) Termination By Employee For Other Than Good Reason. In the event Employee
terminates his employment for other than Good Reason, all of Employee’s rights
to his Base Salary, Benefits and Bonus, if any, shall immediately terminate as
of the date of termination, except that Employee shall be entitled to any earned
and unpaid portion of his Base Salary and accrued Benefits up to the date of
termination. Employee shall not be entitled to any Bonus, prorated or otherwise.
The Company shall have no further obligations to Employee under the Agreement.

 

Page 6 of 15



--------------------------------------------------------------------------------

(e) Payment Upon Change in Control. In the event of a “Change in Control” of the
Company (as defined herein), Employee shall receive a lump sum payment equal to
two (2) times Employee’s average annual W-2 compensation from the Company for
the most recent five (5) taxable years ending before the date on which the
Change in Control occurs (or such portion of such period during which Employee
performed personal services for the Company), but not in excess of the amount
specified in Code Section 162(m)(1) (currently, $1,000,000) or any successor
Code Section thereto; provided, however, that if such lump sum payment, either
alone or together with other payments or benefits, either cash or non-cash, that
Employee has the right to receive from the Company, including, but not limited
to, accelerated vesting or payment of any deferred compensation, options, stock
appreciation rights or any benefits payable to Employee under any plan for the
benefit of employees, which would constitute an “excess parachute payment” (as
defined in Section 280G of the Code), then such lump sum payment or other
benefit shall be reduced to the largest amount that will not result in receipt
by Employee of a parachute payment (“Change in Control Payment”). The Change in
Control Payment will be paid to Employee upon the closing of the transaction
causing the Change in Control. A Change in Control will have no other effect on
this Agreement which will remain in full force and effect.

(i) Definition of Change in Control. For purposes of this Agreement, the term
“Change in Control” shall have the definition as set forth in the Providence
Service Corporation 2006 Long Term Incentive Plan which defines “Change in
Control” as an event or events, in which:

(A) any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “1934 Act”) (other than (i) the Company,
(ii) any subsidiary of the Company, (iii) any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or of any subsidiary of
the Company, or (iv) any company owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), is or becomes the “beneficial owner” (as
defined in Section 13(d) of the 1934 Act), together with all affiliates and
Associates (as such terms are used in Rule 12b-2 of the General Rules and
Regulations under the 1934 Act) of such person, directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities;

(B) the stockholders of the Company approve a merger or consolidation of the
Company with any other company, other than (i) a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity), in combination
with the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any subsidiary of the Company, at least
65% of the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) after which no “person” (with the method of
determining “beneficial ownership” used in clause (A) of this definition) owns
more than 25% of the combined voting power of the securities of the Company or
the surviving entity of such merger or consolidation;

 

Page 7 of 15



--------------------------------------------------------------------------------

(C) during any period of two consecutive years (not including any period prior
to the execution of the 2006 Plan), individuals who at the beginning of such
period constitute the Board, and any new director (other than a director
designated by a person who has conducted or threatened a proxy contest, or has
entered into an agreement with the Company to effect a transaction described in
clause (A), (B) or (D) of this definition) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office, who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved cease for any reason to constitute at least
a majority thereof; or

(D) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

(ii) If this Agreement provides for the payment of deferred compensation subject
to Section 409A of the Code, any payment of such deferred compensation by reason
of a Change in Control shall be made only if the Change in Control is one
described in subsection (a)(2)(A)(v) of Section 409A and the guidance thereunder
and shall be paid consistent with the requirements of Section 409A. If any
deferred compensation that would otherwise be payable by reason of a Change in
Control cannot be paid by reason of the immediately preceding sentence, it shall
be paid as soon as practicable thereafter consistent with the requirements of
Section 409A, as determined by the Company.

(f) Recognition. Employee recognizes and accepts that the Company shall not, in
any case, be responsible for any additional amount, severance pay, termination
pay, severance obligation or other payments or damages whatsoever arising from
the termination of Employee’s employment, above and beyond those specifically
provided for herein.

8. Restrictive Covenants.

(a) Non-Competition. During the Term and any renewal periods, and for a period
of eighteen (18) months after this Agreement is terminated for any reason,
Employee will not, in any capacity (including, but not limited to, owner,
partner, member shareholder, consultant, advisor, financier, agent, employee,
officer, director, manager or otherwise), directly or indirectly, for his own
account or for the benefit of any natural person, corporation, partnership,
trust, estate, joint venture, sole proprietorship, association, cooperative or
other entity (“Person”), establish, engage in, work for, or be connected with,
except as an employee of the Company, any business in competition with the
Business of the Company (as defined in Section 8(i) below), if such business
competes with the Business of the Company in any State, county, or municipality
where the Company or its Affiliates conduct business, are preparing to conduct
business or have conducted business during the Term.

(b) Non-Solicitation/Non-Piracy. During the Term and any renewal periods, and
for a period of eighteen (18) months after this Agreement is terminated for any
reason, Employee will not, directly or indirectly, for his own account or for
the benefit of any Person or entity:

 

Page 8 of 15



--------------------------------------------------------------------------------

(i) solicit, service, contact, or aid in the solicitation or servicing of any
Person or entity which is or was a customer, prospective customer, client,
prospective client, contractor, subcontractor or supplier of the Company or its
Affiliates within three (3) years prior to Employee’s termination (“Company
Customers/Clients”), for the purpose of (a) selling services or goods in
competition with the Business of the Company; (b) inducing Company
Customers/Clients to cancel, transfer or cease doing business in whole or in
part with the Company or its Affiliates or (c) inducing Company
Customers/Clients to do business with any Person or business entity in
competition with the Business of the Company (as hereafter defined).

(ii) solicit, aid in solicitation of, induce, contact for the purpose of,
encourage or in any way cause any employee of the Company or its Affiliates to
leave the employ of the Company or its Affiliates, or interfere with such
employee’s relationship with the Company or its Affiliates.

(c) Non-Disclosure. Other than in furtherance of the Business of the Company, in
the ordinary course in his capacity as an employee hereunder, Employee will not,
at any time, except with the express prior written consent of the Board,
directly or indirectly, disclose, communicate or divulge to any Person or
entity, or use for the benefit of any Person or entity, any secret, confidential
or proprietary knowledge or information with respect to the conduct or details
of the Business of the Company including, but not limited to, customer and
client lists, customer and client accounts and information, prospective client,
customer, contractor and subcontractor lists and information, services,
techniques, methods of operation, pricing, costs, sales, sales strategies and
methods, marketing, marketing strategies and methods, products, product
development, research, know-how, policies, financial information, financial
condition, business strategies and plans and other information of the Company or
its Affiliates which is not generally available to the public and which has been
developed or acquired by the Company or its Affiliates with considerable effort
and expense. Upon the expiration or termination of Employee’s employment under
this Agreement, Employee shall immediately deliver to the Company all memoranda,
books, papers, letters, and other data (whether in written form or computer
stored), and all copies of same, which were made by Employee or otherwise came
into his possession or under his control at any time prior to the expiration or
termination of his employment under this Agreement, and which in any way relate
to the Business of the Company as conducted or as planned to be conducted by the
Company or its Affiliates on the date of the expiration or termination.

(d) Intellectual Property. Employee will promptly communicate to the Company, in
writing when requested, all software, designs, techniques, concepts, methods and
ideas, other technical information, marketing strategies and other ideas and
creations pertaining to the Business of the Company which are conceived or
developed by Employee alone or with others, at any time (during or after
business hours) while Employee is employed by the Company or its Affiliates.
Employee acknowledges that all of those ideas and creations are inventions and
works for hire, and will be the Company’s exclusive property. Employee will sign
any documents which the Company deems necessary to confirm its ownership of
those ideas and creations, and Employee will cooperate with the Company in order
to allow the Company to take full advantage of those ideas and creations.

 

Page 9 of 15



--------------------------------------------------------------------------------

(e) Non-Disparagement. Employee will not, at any time, publish or communicate
disparaging or derogatory statements or opinions about the Company or its
Affiliates, including but not limited to, disparaging or derogatory statements
or opinions about the Company’s or its Affiliates’ management, products or
services, to any third party. It shall not be a breach of this section for
Employee to testify truthfully in any judicial or administrative proceeding or
to make statements or allegations in legal filings that are based on Employee’s
reasonable belief and are not made in bad faith.

(f) Enforcement. Employee acknowledges that the covenants and agreements of this
Section 8 (“Covenants”) herein are of a special and unique character, which give
them peculiar value, the loss of which cannot be reasonably or adequately
compensated for in an action at law. Employee further acknowledges that any
breach or threat of breach by him of any of the Covenants will result in
irreparable injury to the Company for which money damages could not be adequate
to compensate the Company. Therefore, in the event of any such breach or
threatened breach, the Company shall be entitled, in addition to all other
rights and remedies which the Company may have at law or in equity, to have an
injunction issued by any competent court enjoining and restraining Employee
and/or all other Persons involved therein from committing a breach or continuing
such breach. The remedies granted to the Company in this Agreement are
cumulative and are in addition to remedies otherwise available to the Company at
law or in equity. The Covenants contained in this Section 8 are independent of
any other provision of this Agreement, and the existence of any claim or cause
of action which Employee or any such other Person may have against the Company
shall not constitute a defense or bar to the enforcement of any of the
Covenants. If the Company is obliged to resort to litigation to enforce any of
the Covenants which has a fixed term, then such term shall be extended for a
period of time equal to the period during which a material breach of such
Covenant was occurring, beginning on the date of a final court order (without
further right of appeal) holding that such a material breach occurred, or, if
later, the last day of the original fixed term of such Covenant.

(g) Acknowledgements. Employee expressly acknowledges that the Covenants are a
material part of the consideration bargained for by the Company, and, without
the agreement of Employee to be bound by the Covenants, the Company would not
have agreed to enter into this Agreement. Employee further acknowledges and
agrees that the Business of the Company and its services are highly competitive,
and that the Covenants contained in this Section 8 are reasonable and necessary
to protect the Company’s legitimate business interests. In addition, Employee
acknowledges that in the event his employment with the Company terminates, he
will still be able to earn a livelihood without violating this Agreement, and
that the Covenants contained in this Section 8 are material conditions to my
employment and continued employment with the Company.

(h) Scope. If any portion of any Covenant or its application is construed to be
invalid, illegal or unenforceable, then the remaining portions and their
application shall not be affected thereby, and shall be enforceable without
regard thereto. If any of the Covenants is determined to be unenforceable
because of its scope, duration, geographical area or similar factor, then the
court or other trier of fact making such determination shall modify, reduce or
limit such scope, duration, area or other factor, and enforce such Covenant to
the extent it believes is lawful and appropriate.

 

Page 10 of 15



--------------------------------------------------------------------------------

(i) Business of the Company. The term “Business of the Company”, as used herein,
shall mean the provision by the Company or its Affiliates of social services,
counseling, client monitoring and mentoring, substance abuse treatment and
counseling, school support services, case management and foster care services to
children, adults and families in community based settings such as a client’s
home, school or workplace, intake, assessment and referral, case management and
network management services to governmental agencies and provider networks,
educational tutoring, job readiness and private parole or probation, and any
other business in which the Company or its Affiliates were actually engaged or
planning to be engaged during the Term.

(j) Costs, Expenses in the Event of Breach. In the event that Employee breaches
or attempts to breach the Covenants contained in this Section 8, the Company
shall be entitled to reimbursement from Employee for all costs and expenses
associated with any successful action to enforce any of the Covenants contained
in Section 8, including but not limited to reasonable attorneys’ fees and costs
of litigation. Should the Company file an action against Employee relating to a
breach of the Covenants contained in Section 8, and a court of competent
jurisdiction determines that Employee did not breach any of those Covenants,
Employee shall be entitled to reimbursement from the Company of all costs and
expenses associated with defending against such action asserting a breach,
including reasonable attorneys’ fees and costs.

9. Section 409A of the Code.

(a) Amounts payable under this Agreement are intended either to be exempt from
the rules of Section 409A of the Code or to satisfy those rules and shall be
construed accordingly. The Company shall not be liable to Employee with respect
to any Agreement-related adverse tax consequences arising under Section 409A or
other provision of the Code.

(b) If any provision of this Agreement contravenes any regulations or Treasury
guidance promulgated under Code Section 409A or could cause an amount payable
hereunder to be subject to the interest and penalties under Code Section 409A,
such provision of the Agreement shall be deemed automatically modified to
maintain, to the maximum extent practicable, the original intent of the
applicable provision without violating the provisions of Code Section 409A.

(c) Notwithstanding any provisions of this Agreement to the contrary, if
Employee is a “specified employee” (as such term is defined for purposes of Code
Section 409A), no Severance Payment shall be made under Section 7(c) hereof
prior to the six-month anniversary of Employee’s separation of service to the
extent such six-month delay in payment is required to comply with Code
Section 409A. To the extent that this Section 9(c) applies to any Severance
Payment under Section 7(c) hereof, the Company shall, as soon as practicable
following Employee’s termination of employment, and after Employee executes and
does not revoke the General Release of all claims as referenced in Section 7(c),
deposit an amount equal to the gross amount of such Severance Payment into an
irrevocable Rabbi Trust in the form prescribed by Internal Revenue Service
Revenue Procedure 92-64. Such Rabbi Trust shall be established and maintained by
the Company, at its own expense, pending the distribution of such

 

Page 11 of 15



--------------------------------------------------------------------------------

amount to Employee under this Agreement. The Trustee shall be a financial
institution selected by the Company, and the Trustee shall invest all amounts
deposited therein with the purpose of preserving the Trust principal. All
principal and income from the Rabbi Trust shall be paid to Employee on the first
day following the six-month anniversary of Employee’s separation from service.
The Trustee shall withhold or cause to be withheld all withholding taxes as may
be required by applicable law.

10. Miscellaneous.

(a) Indulgences, Etc. Neither the failure, nor any delay, on the part of either
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same, or of any other right, remedy, power or privilege, nor shall any
waiver of any right, remedy, power or privilege with respect to any occurrence
be construed as a waiver of such right, remedy, power or privilege with respect
to any other occurrence. No waiver shall be effective unless it is in writing
and is signed by the party asserted to have granted such waiver.

(b) Controlling Law; Consent to Arbitration; Service of Process.

(i) This Agreement and all questions relating to its validity, interpretation,
performance and enforcement (including, without limitation, provisions
concerning limitations of actions), shall be governed by and construed in
accordance with the laws of the State of Arizona (notwithstanding any
conflict-of-laws doctrines of such state or other jurisdiction to the contrary),
and without the aid of any canon, custom or rule of law requiring construction
against the draftsman.

(ii) Except to the extent provided for in Section 8 above (relating to
injunctive relief and other equitable remedies), the Company and Employee agree
that any claim, dispute or controversy arising under or in connection with this
Agreement, or otherwise in connection with Employee’s employment by the Company
or termination of his employment (including, without limitation, any such claim,
dispute or controversy arising under any federal, state or local statute,
regulation or ordinance or any of the Company’s employee benefit plans, policies
or programs) shall be resolved solely and exclusively by binding, confidential,
arbitration. The arbitration shall be held in Tucson, Arizona (or at such other
location as shall be mutually agreed by the parties). The arbitration shall be
conducted in accordance with the National Rules for the Resolution of Employment
Disputes (the “Rules”) of the American Arbitration Association (“the AAA”) in
effect at the time of the arbitration, except that the arbitrator shall be
selected by alternatively striking from a list of five arbitrators supplied by
the AAA. All fees and expenses of the arbitration, including a transcript if
either requests, shall be borne equally by the parties, however, all costs for
the services of the arbitrator shall be borne solely by the Company. Each party
is responsible for the fees and expenses of its own attorneys, experts,
witnesses, and preparation and presentation of proofs and post-hearing briefs
(unless the party prevails on a claim for which attorney’s fees are recoverable
under law). In rendering a decision, the arbitrator shall apply all legal
principles and standards that would govern if the dispute were being heard in
court. This includes the availability of all remedies that the parties could
obtain in court. In addition, all statutes of limitation and defenses that would
be

 

Page 12 of 15



--------------------------------------------------------------------------------

applicable in court, will apply to the arbitration proceeding. The decision of
the arbitrator shall be set forth in writing, and be binding and conclusive on
all parties. Any action to enforce or vacate the arbitrator’s award shall be
governed by the Federal Arbitration Act, if applicable, and otherwise by
applicable state law. If either the Company or Employee improperly pursues any
claim, dispute or controversy against the other in a proceeding other than the
arbitration provided for herein, the responding party shall be entitled to
dismissal or injunctive relief regarding such action and recovery of all costs,
losses and attorney’s fees related to such action.

(iii) Each of the parties hereto hereby consents to process being served in any
suit, action or proceeding of any nature, by the mailing of a copy thereof by
registered or certified first-class mail, postage prepaid, return receipt
requested, to them at their respective addresses set forth in Section 10(c)
hereof. Each of parties hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, all claims of error by reason of any such service
pursuant to the terms hereof (but does not waive any right to assert lack of
subject matter jurisdiction) and agrees that such service (A) shall be deemed in
every respect effective service of process in any such suit, action or
proceeding and (B) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service.

(iv) Nothing in this Section 10(b) shall affect the right of any party hereto to
serve process in any manner permitted by law or affect the right of any party to
bring proceedings against any other party in the courts of any jurisdiction or
jurisdictions.

(c) Notices. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given, made and received only when delivered (personally, by courier
service such as Federal Express, or by other messenger) or when deposited in the
United States mails, registered or certified mail, postage prepaid, return
receipt requested, addressed as set forth below:

 

  (i) If to Employee:

Craig A. Norris

8825 N. Scenic Drive

Tucson, AZ 85743

 

  (ii) If to the Company:

The Providence Service Corporation

620 N. Craycroft

Tucson, AZ 85711

Attention: Board of Directors

In addition, notice by mail shall be by air mail if posted outside of the
continental United States.

Any party may alter the addresses to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section for the giving of notice.

 

Page 13 of 15



--------------------------------------------------------------------------------

(d) Assignment of Agreement. The rights and obligations of both parties under
this Agreement shall inure to the benefit of and shall be binding upon their
heirs, successors and assigns. The Company may assign or otherwise transfer its
rights under this Agreement, including but not limited to all Covenants
contained in Section 8 above, to any successor or affiliated business or
corporation whether by sale of stock, merger, consolidation, sale of assets or
otherwise. This Agreement may not, however, be assigned by Employee to a third
party, nor may Employee delegate his duties under this Agreement.

(e) Execution in Counterparts. This Agreement may be executed in any number of
counterparts, including by facsimile, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument. This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.

(f) Provisions Separable. The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

(g) Entire Agreement. This Agreement contains the entire understanding among the
parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understandings between the parties,
inducements or conditions, express or implied, oral or written, except as herein
contained. The express terms hereof control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms hereof.
This Agreement may not be modified or amended other than by an agreement in
writing.

(h) Section Headings. The Section headings in this Agreement are for convenience
only; they form no part of this Agreement and shall not affect its
interpretation.

(i) Gender, Etc. Words used herein, regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context indicates is appropriate.

(j) Independent Review and Consultation. Employee is hereby advised to consult
with an attorney before signing this Agreement. Employee acknowledges that it is
his decision whether or not to do so.

(k) Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays and holidays;
provided, however, that if the final day of any time period falls on a Saturday,
Sunday or holiday on which entities which are provincially regulated are or may
elect to be closed, then the final day shall be deemed to be the next day which
is not a Saturday, Sunday or such holiday.

 

Page 14 of 15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement,
intending to be legally bound hereby, as of the date first above written.

 

THE PROVIDENCE SERVICE CORPORATION By:  

/s/ Steve Geringer

Name:   Steve Geringer Title:   Chairman Compensation Committee CRAIG A. NORRIS

/s/ Craig A. Norris

[Signature Page to Employment Agreement of Craig A. Norris]

 

Page 15 of 15